UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 65-1295427 (I.R.S. Employer Identification No.) 1000 Louisiana, Suite4300, Houston, Texas (Address of principal executive offices) 77002 (Zip Code) Registrant’s telephone number, including area code: (713)584-1000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes oNoþ There were 34,684,000 Common Units, 11,528,231 Subordinated Units and 943,108 General Partner Units outstanding as of May1, 2009. TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of March31, 2009 and December31, 2008 4 Consolidated Statements of Operations for the three months ended March31, 2009 and 2008 5 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March31, 6 2009 and 2008 Consolidated Statement of Changes in Partners’ Capital for the three months ended March 31, 2009 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 33 PARTII— OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 SIGNATURES 36 1 TABLE OF CONTENTS As generally used in the energy industry and in this Quarterly Report on Form 10-Q (“Quarterly Report”), the identified terms have the following meanings: Bbl Barrels BBtu Billion British thermal units Btu British thermal units, a measure of heating value /d Per day gal Gallons MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) Price Index Definitions IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha NY-HH NYMEX, Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, MontBelvieu, Texas As used in this Quarterly Report, unless the context otherwise requires, “we,” “us”, “our,” the “Partnership” and similar terms refer to Targa Resources Partners LP, together with its consolidated subsidiaries. Cautionary Statement About Forward-Looking Statements Targa Resources Partners LP’s (together with its subsidiaries) reports, filings and other public announcementsmay from time to time contain statements that do not directly or exclusively relate to historical facts. Suchstatements are “forward-looking statements” withinthe meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-lookingwords, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets,projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks,uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from theexpectations expressed or implied in the forward-looking statements include known and unknown risks. These risks and uncertainties,many of which are beyond our control, include, but arenotlimited to the risks set forth in “Item 1A. Risk Factors” as well as the following: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; · the level of creditworthiness of counterparties to transactions; 2 TABLE OF CONTENTS · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processingsystems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in this Quarterly Report on Form 10-Q and our Annual Report on Form 10-K for the year ended December 31, 2008. Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and,therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks anduncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described under the heading Risk Factorsin this Quarterly Report and our Annual Report on Form 10-K for the year ended December 31, 2008. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-lookingstatement, whether as a result of new information, future events or otherwise. 3 TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Item1. Financial Statements TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 62,310 $ 81,768 Receivables from third parties 37,551 58,355 Receivables from affiliated companies 37,289 22,295 Assets from risk management activities 90,796 91,816 Other current assets 884 1,276 Total current assets 228,830 255,510 Property, plant and equipment, at cost 1,500,457 1,492,726 Accumulated depreciation (267,236 ) (248,389 ) Property, plant and equipment, net 1,233,221 1,244,337 Long-term assets from risk management activities 63,339 68,296 Other assets 13,196 12,763 Total assets $ 1,538,586 $ 1,580,906 LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Accounts payable $ 5,868 $ 8,649 Accrued liabilities 61,062 86,191 Liabilities from risk management activities 12,259 11,664 Total current liabilities 79,189 106,504 Long-term debt 696,845 696,845 Long term liabilities from risk management activities 16,250 9,679 Deferred income taxes 2,259 1,959 Other long-term liabilities 3,649 3,555 Commitments and contingencies (see Note 10) Partners' capital: Common unitholders (34,684,000 and 34,652,000 units issued and outstanding as ofMarch 31, 2009 and December 31, 2008) 749,054 769,921 Subordinated unitholders (11,528,231 units issued and outstanding as of March 31, 2009 and December 31, 2008) (92,153 ) (85,185 ) General partner (943,108 and 942,455 units issued and outstanding as of March 31, 2009 and December 31, 2008) 4,991 5,556 Accumulated other comprehensive income 78,502 72,072 Total partners' capital 740,394 762,364 Total liabilities and partners' capital $ 1,538,586 $ 1,580,906 See notes to consolidated financial statements 4 TABLE OF CONTENTS TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 2009 2008 (Unaudited) (In thousands, except per unit amounts) Revenues from third parties $ 105,832 $ 195,072 Revenues from affiliates 133,202 316,997 Total operating revenues 239,034 512,069 Costs and expenses: Product purchases from third parties 153,426 375,625 Product purchases from affiliates 41,138 66,525 Operating expenses 12,903 12,570 Depreciation and amortization expense 18,878 18,248 General and administrative expense 5,321 5,201 Gain on sale of assets - (74 ) 231,666 478,095 Income from operations 7,368 33,974 Other income (expense): Interest expense, net (9,924 ) (8,718 ) Other (see Note 12) 726 16 Income (loss) before income taxes (1,830 ) 25,272 Deferred income tax expense (see Note 6) (300 ) (337 ) Net income (loss) (2,130 ) 24,935 Net income attributable to general partner 1,890 1,846 Net income (loss) available to limited partners $ (4,020 ) $ 23,089 Basic and diluted net income (loss) per limited partner unit $ (0.09 ) $ 0.50 Basic and diluted average limited partner units outstanding 46,205 46,165 See notes to consolidated financial statements 5 TABLE OF CONTENTS TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended March 2009 2008 (Unaudited) (In thousands) Net income (loss) $ (2,130 ) $ 24,935 Other comprehensive income (loss): Commodity hedges: Change in fair value 14,254 (51,784 ) Reclassification adjustment for settled periods (6,611 ) 9,997 Interest rate hedges: Change in fair value (3,735 ) (9,435 ) Reclassification adjustment for settled periods 2,522 (233 ) Other comprehensive income (loss) 6,430 (51,455 ) Comprehensive income (loss) $ 4,300 $ (26,520 ) See notes to consolidated financial statements 6 TABLE OF CONTENTS TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS' CAPITAL Partners' Capital Accumulated Other Limited Partners General Comprehensive Common Subordinated Partner Income Total (Unaudited) (In thousands) Balance, December 31, 2008 $ 769,921 $ (85,185 ) $ 5,556 $ 72,072 $ 762,364 Contributions - - 5 - 5 Amortization of equity awards 99 - - - 99 Other comprehensive income - - - 6,430 6,430 Net income (loss) (3,017 ) (1,003 ) 1,890 - (2,130 ) Distributions to unitholders (17,949 ) (5,965 ) (2,460 ) - (26,374 ) Balance, March 31, 2009 $ 749,054 $ (92,153 ) $ 4,991 $ 78,502 $ 740,394 See notes to consolidated financial statements 7 TABLE OF CONTENTS TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 2009 2008 (Unaudited) (In thousands) Cash flows from operating activities Net income (loss) $ (2,130 ) $ 24,935 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization in interest expense 598 402 Amortization in general and administrative expense 99 41 Depreciation and other amortization expense 18,878 18,248 Accretion of asset retirement obligations 82 60 Deferred income tax expense 300 337 Risk management activities 18,511 478 Gain on sale of assets - (74 ) Changes in operating assets and liabilities: Receivables and other assets 6,202 (5,279 ) Inventory - (245 ) Accounts payable and other liabilities (20,527 ) 13,884 Net cash provided by operating activities 22,013 52,787 Cash flows from investing activities Additions to property, plant and equipment (15,102 ) (7,381 ) Other, net - (4,167 ) Net cash used in investing activities (15,102 ) (11,548 ) Cash flows from financing activities Repayments on credit facility - (50,000 ) Distributions to unitholders (26,374 ) (18,792 ) General partner contributions 5 - Net cash used in financing activities (26,369 ) (68,792 ) Net change in cash and cash equivalents (19,458 ) (27,553 ) Cash and cash equivalents, beginning of period 81,768 50,994 Cash and cash equivalents, end of period $ 62,310 $ 23,441 See notes to consolidated financial statements 8 TABLE OF CONTENTS Targa Resources Partners LP Notesto Consolidated Financial Statements (Unaudited) Note 1—Organization and Basis of Presentation Targa Resources Partners LP, together with its subsidiaries (“we,” “us,” “our” or the “Partnership”), is a publicly traded Delaware limited partnership formed on October 26, 2006 by Targa Resources, Inc. (“Targa” or “Parent”), a leading provider of midstream natural gas and NGL services in the United States, to own, operate, acquire and develop a diversified portfolio of complementary midstream energy assets. We are engaged in the business of gathering, compressing, treating, processing and selling natural gas and fractionating and selling natural gas liquids and NGL products. We currently operate in the Fort Worth Basin/Bend Arch in North Texas (the “Fort Worth Basin”), the PermianBasin of West Texas and in Southwest Louisiana. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The unaudited consolidated financial statements for the threemonths ended March31, 2009 and 2008 include all adjustments, both normal and recurring, which are, in the opinion of management, necessary for a fair statement of the results for the interim periods. All significant intercompany balances and transactions have been eliminated in consolidation. Transactions between us and other Targa operations have been identified in the unaudited consolidated financial statements as transactions between affiliates (see Note5). Our financial results for the three months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the full year ending December31, 2009. These unaudited consolidated financial statements and other information included in this Quarterly Report on Form10-Q should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form10-K for the year ended December31, 2008. Note 2—Accounting Policies and Related Matters Net income per Limited Partner Unit.
